Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is in response to amendment filed on 9/29/22.  Claims 1, 8-9,11-12,14,18 are amended.  Claims 1-20 are pending.
Claim Rejections - 35 USC § 112
Claims 14-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
The amendment to claims 14 and 18 are not totally supported by the original disclosure.  The limitation “ thermoreversible  potato starch” is not supported.  Applicant points to page 35 and states that both Etenia QS and Etenia 457 are thermoreversible starch.  However, page 35 does not disclose anything on the starch being thermoreversible.  While the examples on page 63-68, 70-75 disclose Etenia, there is no disclosure that the starch is thermoreversible.
Claim Rejections - 35 USC § 103
Claims 1-5,7,12-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ervin ( 2012/0171331) in view of Sanguansri ( 2016/0058039) and Itobe  (CN 106413412).
For claims 1,14, 20, Ervin discloses a solid fat delivery system comprising emulsified plant-based fat and a combination of starch and at least one hydrocolloid.  The emulsified plant-based fat is prepared by heating a mixture comprising water, starch and hydrocolloid and liquid edible oil to form an emulsion and then cooling the emulsion.  In example 1, Ervin discloses adding lecithin as emulsifier. The system comprises the same ingredients and processed in the same way as disclosed in the instant specification.  Thus, it is obvious the emulsified fat is encapsulated within the combination of gelled starch and at least one hydrocolloid.  For claim 2, the fat emulsion is an oil in water emulsion.  For claims 3,4, the oil can be selected from soybean oil, canola oil, coconut oil etc..  For claim 5, the hydrocolloid is fiber ingredients that can be selected from locust bean gum, cellulose derivative, pectin etc..  For claim 7, the emulsion comprises at least one flavor.  For claim 18,the emulsion comprises .3-10% emulsified coconut oil and the combination of hydrocolloid and starch ranges from .002-100%.  ( see paragraphs 0018-0024,0045,0058-0065,0107-0111,0114-0119)
Ervin does not disclose potato starch  and solid block as in claims 1, 14 and 18, the particle size as in claims 12,14,15,18, the temperature as in claims 13,16,19, the starch being thermoreversible as in claims 14, 18 and the form as in claims 17,20.
Sanguansri discloses an oil-in-water emulsion that is encapsulated within an encapsulant.  Sanguansri discloses the encapsulated O/W emulsion can be extruded into pellet.  The encapsulated O/W emulsion may also be formed into gel, paste, or dough.  The emulsion has a particle size of about 100 nanometers to 3 micros ( .1-3microns) ( see paragraphs 0006-0007, 0114, 0117)
Itobe discloses an emulsion composition.  Itobe discloses the average emulsion particle size in the range of 15-100 microns.  ( see abstract)
The claims do not have any parameter defining a block.  The solid block is interpreted as solid pieces. As shown in Sanguansri, encapsulated O/W emulsion can be formed into solid pieces such as pellets or gel or paste or dough. It would have been obvious to form Ervin into solid pieces as shown in Sanguansri when such configuration is desired depending on the intended use.  Such parameter can readily be determined by one skilled in the art. Ervin discloses an emulsion, it would have been obvious to one skilled in the art to determine the droplet size of the emulsion depending on the textural feel desired.  As shown in Sanguansri and Itobe, the particle sizes of the emulsion can vary in sizes.  It can be very fine size in the order of nanometers in Sanguansri or the bigger size shown in Itobe.  The selection of particular droplet sizes would have been an obvious matter of choice in absence of showing of criticality or unexpected result. It is obvious that the product of Ervin when forming into solid pieces will have a gel matrix having emulsion droplets dispersed because Ervin discloses the same component in the same matrix.  Ervin discloses a corn starch but does not limit the starch to only corn starch.  Potato starch is a well-known starch.  It would have been obvious to use potato starch as an obvious matter of preference as using a known alternative ingredient to perform the same function. As to the potato starch being thermoreversible, it is expected the same characteristic is present when potato starch is used because the same starch is selected.  Furthermore, the feature of starch being thermoreversible is a processing parameter or a characteristic of intended use that does not determine the patentability of the product.  There no characteristic to define the solid fat relative to the starch being thermoreversible.  Looking at the final product, it cannot be determined if the starch is thermoreversible or not thermoreversible.  If solid pieces are formed, it is obvious the pieces are solid when refrigerated.  As to the form of comminuting into smaller-sized particle, this is an intended function as the claim recites “ capable of being comminuted” which does not determine the patentability of the product.  Furthermore, it would have been obvious to comminute to smaller sizes as an obvious matter of choice depending on the intended use of the product.
Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ervin in view of Sanguansri and Itobe as applied to claims 1-5,7,12-20  above, and further in view of Treece.
Ervin in view of Sanguansri does not disclose agar.
Treece discloses soluble fiber material such as locust bean gum, agar, alginate, inulin etc..  ( see paragraph 0026)
Ervin disclose adding hydrocolloids such as locust bean gum, pectin, corn fiber etc.. as fiber ingredient.  As shown in Treece, agar is a soluble fiber source.  It would have been obvious to one skilled in the art to use agar as the fiber ingredient as using an alternative ingredient for the same purpose.  This would have been an obvious matter of choice.
Claims 9-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ervin in view of Sanguansri and Itobe as applied to claims 1-5,7 ,12-20 above, and further in view of Nishimura.
Ervin discloses adding the emulsion to meat product but does not disclose a plant-based meat analogue and a burger patty as in claims 9-11.
Nishimura discloses a meat-like foodstuff comprising textured vegetable protein.  ( see paragraphs 0015-0018)
It would have been obvious to one skilled in the art to use the emulsion of Ervin in meat-like product such as the one disclosed in Nishimura when desiring to make a healthy meat alternative product.  The adding of the emulsion would resemble the fat without having actual fat.  It would have been within the skill of one in the art to distribute the fat emulsion such that it resembles actual fatty area of real meat.  Such parameter can readily be determined by one skilled in the art through routine experimentation.  It would have been a burger patty as an obvious matter of preference.
Claim Rejections - 35 USC § 103
Claims 1-8,12-20  is/are rejected under 35 U.S.C. 103 as being unpatentable over Sanguansri ( 2016/0058039) in view of Soe ( 2015/0359806) and Itobe ( CN 106413412).
For claims 1, 14,18, Sanguansri discloses a solid fat system comprising an oil/water emulsion which is encapsulated or embedded within an encapsulant material.  The encapsulant material includes polysaccharides such as a starch, a gum or a combination thereof.  The emulsion has a particle size of about 100 nanometers to about 3 microns.  The emulsion is dispersed within the encapsulant material.  The encapsulated oil/water emulsion may be extruded into pellet or provided in forms of gel, paste or dough.  For example, gels and paste can be made using gelling materials.    For claim 2, the emulsion is an o/w emulsion.  For claim 7, Sanguansri discloses adding flavoring to the solid fat system.  For claims 12,15,18, Sanguansri discloses particles sizes of .3-3microns.  ( see paragraphs 0006-0008,0042-0043,0051-0052,0057,0085,0094-0099,0114,0117)
Sanguansri does not disclose plant-based fat and potato starch,emulsifier as in claim 1,14,18, the oil as in claims 3-4,8, the hydrocolloid as in claims 5-6, the amounts and oil as in claims 8,18, the temperature as in claims 13,16,19, the particle size as in claims 12,14,18, the starch being thermoreversible as in claims 14,18 and the form as in claims 17,19.
Soe discloses a method of producing phytosterol/phytostanol phospholipid esters. Soe discloses the plant phospholipids are obtained from one or more of soya bean oil, corn oil, sunflower oil, coconut and rape seed oil.  Soe discloses the phospholipid used may be the by-product of degumming crude vegetable oil. ( see paragraphs 0050,0054)
Itobe discloses an emulsion composition.  Itobe discloses the average emulsion particle size in the range of 15-100 microns. Itobe discloses adding emulsifying agent to the water phase ( see entired reference)
As shown in Sanguansri and Itobe, the particle sizes of the emulsion can vary in sizes.  It can be very fine size in the order of nanometers in Sanguansri or the bigger size shown in Itobe.  The selection of particular droplet sizes would have been an obvious matter of choice in absence of showing of criticality or unexpected result.  It would have been obvious to add an emulsifier to the emulsion.  Emulsifier is known to be added to emulsion to give stability to the emulsion.  Such usage is well known and is exemplified in the Itobe disclosure.  It would have been obvious to one skilled in the art to use an ingredient for its art-recognized function. Sanguansri discloses the phospholipid-containing oil may be any oil which comprises a phospholipid.  As shown in Soe, vegetable oils including corn oil, soybean oil, coconut oi etc.. contains phospholipid.  Thus, it would have been obvious to one skilled in the art to use any plant oil known to contain phospholipid including the oil claimed.  Sanguansri discloses  starch; potato starch is a well-known starch.  It would have been obvious to use potato starch as an obvious matter of preference as using an alternative ingredient to perform the same function. As to the potato starch being thermoreversible, it is expected the same characteristic is present when potato starch is used because the same starch is selected.  Furthermore, the feature of starch being thermoreversible is a processing parameter or a characteristic of intended use that does not determine the patentability of the product.  There no characteristic to define the solid fat relative to the starch being thermoreversible.  Looking at the final product, it cannot be determined if the starch is thermoreversible or not thermoreversible.  Sanguansri discloses the use of gum and starch combination.  It would have been obvious to one skilled in the art to use any known gum.  All the gums claimed are known in the art.   If solid pieces are formed, it is obvious the pieces are solid when refrigerated.  As to the form of comminuting into smaller-sized particle, this is an intended function as the claim recites “ capable of being comminuted” which does not determine the patentability of the product.  Furthermore, it would have been obvious to comminute to smaller sizes as an obvious matter of choice depending on the intended use of the product.  As to the amounts, Sanguansri discloses in paragraph 0109, the amount of oil present in the encapsulated emulsion is up to about 60%.  Thus, the amount of encapsulant materials including the combination of gum and starch depends on the amount of oil.  It would have been within the skill of one in the art to determine the amount depending on the amount of oil/water emulsion used.  Such parameter can readily be determined by one skilled in the art through routine experimentation.
Claims 9-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sanguansri in view of Soe and Itobe as applied to claims 1-8, 12-20  above, and further in view of Toba ( 4755393).
Sanguansri in view of Soe does not disclose a plant-based meat analogue comprising the fat system as in claims 9-11.
Toba disclose a meat-like foodstuff comprising o/w emulsion and reconstituted textured fibrous protein.  ( see col.1, 3.)
Sanguansri discloses the fat product can be used as an ingredient or component of food product.  It would have been obvious to one skilled in the art to use the fat system with texture protein as taught in Toba when desiring to use the fat system to make meat analog product.  The adding of the emulsion would resemble the fat without having actual fat.  It would have been within the skill of one in the art to distribute the fat emulsion such that it resembles actual fatty area of real meat.  Such parameter can readily be determined by one skilled in the art through routine experimentation.  It would have been to make a burger patty as an obvious matter of preference.
The changes in the rejection is necessitated by amendment.
Response to Arguments
Applicant's arguments filed 9/29/22 have been fully considered but they are not persuasive.
In the response, applicant submits another affidavit to show that the fat system disclosed in Ervin is not solid.  The affidavit is not persuasive.  Pages 4-5 show Ervin study example 1 and conclude that the sample remains a flowable liquid even after storage at 5 degree C for 24 hours.  Page 5 describes how the sample is obtained.  The ingredients are homogenized in a ThermoBlender at 75 degrees C for 30 minutes.  This step used to obtained the sample is not the processing steps disclosed in Ervin.  In example 1, Ervin discloses 37.1% water, 41% inulin, 15.6% corn starch are added to mixing and heating vessel and they were mixed until they became homogenous.  There is no disclosure that the ingredients are homogenized while heated at 75 degrees for 30 minutes.  Ervin discloses the ingredients were mixed together until they became a viscous composition.  The complete group of ingredients were then be brought up to 150 degrees F while being mixed vigorously for about 5-30 minutes.  The mixing so that the ingredients became homogenous is not disclosed to be mixed under 75 degrees C (167 degrees F).  Also, the temperature is 150 degrees F, not 167 degrees F as tested in the affidavit.  Ervin discloses “ during the heating stage, the mixture began to thicken into a more viscous, more solid looking fat emulsion composition”.  The processing step used to make example 1 in the affidavit is clearly not the Ervin processing step.  The affidavit contradicts an explicit disclosure in Ervin that the mixture thickens into a more viscous, more solid looking fat.  If the fat is viscous and solid while it is heated, it is not seen how the example is a flowable liquid after storage at 5 degrees C for 24 hours.  It cannot be concluded that the example shown in affidavit is the Ervin product.  The affidavit states that the product is a flowable liquid.  Page 6 shows an evaluation by SEM.  However, the photograph is not clear and it is unclear what it’s aiming to show.  The same problem is noted for all the examples shown in the affidavit because they are all processed the same way.  For example 2, the affidavit states in paragraph 19 that the composition remains a flowable liquid but also states that the composition presented as being very sticky resembling chewed chewing gum.  The two statements are contradictory.  How can a flowable liquid be like a chewed chewing gum?  IF flowable liquid is being compared to a chewed chewing gum, then the term flowable liquid equates to solid because chewing gum does not flow.  Also, while the affidavit states the samples are flowable liquid, there is no showing of the actual samples or any measurement of the viscosity of the liquid.  Paragraph 19 also states that the product after refrigerating is in the  form of a sticky brick which indicates it is a solid.  Paragraph 24 shows the inventive example.  However, the composition shown in the inventive example does not commensurate in scope with the claims.  None of the claims recites such composition.  Claim 8 recites the amount of emulsified coconut oil and combination of starch and hydrocolloid.  But, the claim does not recite any amount of water, salt, agar and lemon juice.  The photograph shown in paragraph 26 is unclear.  Furthermore, it cannot be concluded if the same result will be obtained with the composition as claimed.  
	Paragraph states an opinion that Ervin fails to disclose the solid form fat delivery system containing a plurality of oil-in-water emulsion droplets.  An opinion does not equate to factual evidence.  The showing is not convincing and clearly contradicts the Ervin disclosure.
	In the remark, applicant argues the 103 rejection over Ervin based on the affidavit.  The argument is not persuasive as the affidavit is not persuasive as explained above.  Applicant further argues that the oil-in-water of Sanguansri does not contain an emulsifier.  The Sanguansri reference is not relied upon to show the addition of an emulsifier because Ervin already teaches to add an emulsifier.  The reason for using the Sanguansri reference is explained in the rejection.  Applicant doesn’t argue the position taken.  Applicant further argues the preferred particle size ranges in Sanguansri are 300 nanometers to 2 microns.  A new reference is used to address the new limitation on the particle size.
With respect to claims 9-11, applicant argues Nishimura is not properly combinable with Ervin. Applicant argues Ervin is directed to preparing a real animal meat product and Nishimura is directed to a textured plant protein meat analog.  Thus, one of ordinary skill in the art would not be motivated to add the fat emulsion of Ervin to the textured plant protein.  The examiner respectfully disagrees.  While Ervin discloses real meat, the fat emulsion is used to replace fat component in lean meat.  The function of the fat emulsion is to make a healthier meat product.  Thus, one skilled in the art would have been readily motivated to use the fat emulsion in a plant-based meat product to make an even healthier meat product which contains resemblance of the fat component of real meat.  The selection of plant-based meat is an obvious matter of choice in view of health preference especially in view of teaching of Nishimura of plant-based meat analog containing O/W emulsion.  A 103 rejection must take into consideration the skill of one in the art and the general suggestion provided by the prior art.  Nishimura explicitly teaches the use of O/W emulsion together with textural protein to form a plant-based meat analog.  This disclosure would readily suggest to one skilled in the art to select a non-meat base in the Ervin disclosure when desiring to form a non-meat product.  Ervin does not disclose that the fat emulsion can only be used in a meat-based product.
With respect to the rejection over the Sanguansri reference, applicant argues that Sanguansri teaches away from an oil-in-water emulsion that includes an emulsifier to create and stabilize the emulsion.  None of the portions pointed out by applicant contains any disclosure that teaches away from adding an emulsifier.  Emulsifier is commonly added to emulsion for stability.  A new reference is added to the rejection to show the obviousness of adding an emulsifier to emulsion.  Adding an ingredient for its art-recognized function would have been obvious to one skilled in the art.  Applicant further argues that the Soe reference is not analogous to the claimed invention and therefore it not properly combinable with Sanguansri.  This argument is not persuasive because the Sanguansri reference is only used as a secondary teaching to show a known ingredient.  The Soe reference is not the primary reference in the rejection.  The reference is not relied upon to show encapsulating oil-in-water emulsion because Sanguansri already discloses such feature and Sanguansri is in the same field of endeavor as the claims.  Sanguansri discloses that the phospholipid-containing oil may be any oil which comprises a phospholipid.  The Soe reference is used to show oils comprising phospholipid that can be used in the Sanguansri emulsion.
With respect to claim 9-11, applicant makes the same argument with respect to the emulsifier.  The argument is not persuasive for the reason set forth above.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LIEN THUY TRAN whose telephone number is (571)272-1408. The examiner can normally be reached Monday-Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emily Le can be reached on 571-272-0903. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



October 14, 2022
/LIEN T TRAN/Primary Examiner, Art Unit 1793